DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s after final amendment filed with the AFCP 2.0 request dated 08 September 2021 is entered. Claims 1-22 are cancelled and new claims 28-35 are added for consideration. Claims 23-35 are thus presently under consideration.
Applicant’s amendments to the claims have overcome the prior art rejection of record, and the indefiniteness rejection of claims 23-27 under 35 U.S.C. 112(b). As such, these rejections are withdrawn.

Allowable Subject Matter
Claims 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted in the prior office action dated 09 July 2021, the prior art of record does not anticipate or make obvious the claim 23 limitations directed to the claimed order of layers of the optoelectronic semiconductor component where: 
the optoelectronic semiconductor component comprises the following layers following directly one above another: 
a first contact layer made of n-doped silicon at the front side, 
the first partial layer, 

the third partial layer, 
a first tunnel contact layer of the electrical tunnel contact made of degeneratively p-doped silicon, 
AEG-oiooUSoi-EHPage 4 of 11a second tunnel contact layer of the electrical tunnel contact made of degeneratively n-doped silicon, 
a carrier layer which is an n-doped or a p-doped silicon substrate, 
the diode layer of the second diode, and 
a second contact layer which is a silicon layer.
Claims 24-36 depend from claim 23 and are also allowable by their dependence from allowable claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726